27 U.S. 481
2 Pet. 481
7 L.Ed. 441
7 L.Ed. 492
THE PRESIDENT, DIRECTORS AND COMPANY OF THE BANK OFTHE UNITED STATES, APPELLANTSv.DAVID WEISIGER, APPELLEE.
January Term, 1829

1
In this case, which had been argued on a previous day of the term, and the opinion of the Court delivered in favour of the appellants, (See ante, page 331) Mr Bibb having informed the Court that the defendant, Weisiger, had died since the commencement of the term; stated that he had been of counsel with the respondent, but he considered that his authority had expired by his death. He objected to the entry of a decree.


2
Mr Sergeant, for the complainants, moved the Court to cause the decree to be entered of a day in the term before the respondent's death; and he cited Davis vs. Davis, 9 Ves. 461. Campbell vs. Mesier, 4 Johns. C. R. 342. Asburnham vs. Thompson, cited 2 Mad. C. P. 529, as fully establishing the practice according to his motion.


3
Mr Bibb, contra.


4
The Court ordered the decree to be entered as of the first day of the term.